


110 HR 5761 IH: To withhold Federal financial assistance from each

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5761
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Castle (for
			 himself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To withhold Federal financial assistance from each
		  country that denies or unreasonably delays the acceptance of nationals of such
		  country who have been ordered removed from the United States and to prohibit
		  the issuance of visas to nationals of such country.
	
	
		1.Prohibition on Federal
			 financial assistance to countries that deny or unreasonably delay the
			 acceptance of nationals who have been ordered removed from the United
			 StatesChapter 1 of part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 adding at the end the following:
			
				136.Prohibition on
				Federal financial assistance to countries that deny or unreasonably delay the
				repatriation of nationals who have been ordered removed from the United
				States
					(a)In
				GeneralExcept as otherwise provided under this section, funds
				made available under this Act may not be dispersed to a foreign country that
				refuses or unreasonably delays the acceptance of an alien who—
						(1)is a citizen,
				subject, national, or resident of such country; and
						(2)has received a
				final order of removal under chapter 4 of title II of the Immigration and
				Nationality Act (8 U.S.C. 1221 et seq.).
						(b)Defined
				TermIn this section and in section 243(d) of the Immigration and
				Nationality Act (8 U.S.C. 1253(d)), a country is deemed to have refused or
				unreasonable delayed the acceptance of an alien who is a citizen, subject,
				national, or resident if the country does not accept the alien within 90 days
				of receiving a request to repatriate such alien from an official of the United
				States who is authorized to make such a request.
					(c)Quarterly
				ReportsNot later than 90 days after the date of enactment of
				this section, and every 3 months thereafter, the Secretary of Homeland Security
				shall submit a report to the Senate and the House of Representatives
				that—
						(1)lists all the
				countries which refuse or unreasonably delay repatriation (as defined in
				subsection (b)); and
						(2)includes the total
				number of aliens who were refused repatriation, organized by—
							(A)country;
							(B)detention status;
				and
							(C)criminal
				status.
							(d)Issuance of
				Travel DocumentsIf a country is listed in a report submitted
				under subsection (c), the country shall be subject to the sanctions described
				in subsection (a) and in section 243(d) of the Immigration and Nationality Act
				unless the country issues appropriate travel documents—
						(1)not later than 100
				days after the submission of such report on behalf of all aliens described in
				subsection (a) who have been convicted of a crime committed while in the United
				States; and
						(2)not later than 200
				days after the submission of such report on behalf of all other aliens
				described in subsection (a).
						(e)Waiver
						(1)RequestThe
				President or a member of the President’s cabinet who has been designated by the
				President, may submit a written request to Congress that this section be
				waived, wholly or in part, with respect to any country.
						(2)Resolution of
				approvalNot later than 7 legislative days after the receipt of a
				waiver request under paragraph (1), the Senate and the House of Representatives
				shall vote on a joint resolution authorizing the waiver request.
						(3)Effect of
				failure to voteIf the Senate or the House of Representatives
				fails to vote on the joint resolution described in paragraph (2) before the end
				of the time period specified in paragraph (2), the waiver request is
				effectively denied.
						(f)StandingA
				victim or an immediate family member of a victim of a crime committed by any
				alien described in subsection (a) after such alien has been issued a final
				order of removal shall have standing to sue in any Federal district court to
				enforce the provisions of this section and the provisions of section 243(d) of
				the Immigration and Nationality Act. No attorney’s fees or monetary judgments
				may be awarded in a suit filed under this
				subsection.
					.
		2.Discontinuing
			 granting visas to nationals of country denying or delaying accepting
			 aliensSection 243(d) of the
			 Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
			
				(d)Discontinuing
				Granting Visas to Nationals of Country Denying or Delaying Accepting
				Aliens
					(1)In
				generalIf a country is listed on the most recent report
				submitted by the Secretary of Homeland Security to Congress under section
				136(c) of the Foreign Assistance Act of 1961, the Secretary may not issue a
				visa to a subject, national, or resident of such country unless—
						(A)the country is in
				full compliance with section 136(d) of such Act; or
						(B)Congress passes a
				joint resolution providing for the waiver of this subsection with respect to
				such country.
						(2)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and void.
					(3)Waiver
						(A)RequestThe
				President or a member of the President’s cabinet who has been designated by the
				President, may submit a written request to Congress that this subsection be
				waived, wholly or in part, with respect to any country.
						(B)Resolution of
				ApprovalNot later than 7 legislative days after the receipt of a
				request described in subparagraph (A), the Senate and the House of
				Representatives shall vote on a joint resolution authorizing the waiver
				request.
						(C)Effect of
				failure to voteIf the Senate or the House of Representatives
				fails to vote on the joint resolution described in subparagraph (B), the waiver
				request is effectively denied.
						(4)StandingA
				victim or an immediate family member of a victim of a crime committed by any
				alien described in section 136(a) of the Foreign Assistance Act of 1961 after
				such alien has been issued a final order of removal shall have standing to sue
				in any Federal district court to enforce the provisions of this subsection. No
				attorney’s fees or monetary judgments may be awarded in a suit filed under this
				subsection.
					.
		
